PER CURIAM.
We initially accepted jurisdiction to review the decision of the First District Court of Appeal in Nix v. Nix, 930 So.2d 711 (Fla. 1st DCA 2006), in which the district court certified the following question to be of great public importance:
*210IS A SPOUSE WHO IS AWARDED A PORTION OF THE OTHER SPOUSE’S PENSION AT THE TIME OF DISSOLUTION ENTITLED TO SHARE IN A DROP ACCOUNT CREATED, INCLUDING INTEREST AND COLAS, SOMETIME AFTER THE DISSOLUTION HAS BECOME FINAL?
Id. at 714. However, upon further consideration, we exercise our discretion and discharge jurisdiction. The issue certified is not applicable to this case and any decision by this Court would only be advisory. See State v. Schebel, 723 So.2d 830, 830 (Fla.1999); Interlachen Lakes Estates, Inc. v. Brooks, 341 So.2d 993, 995 (Fla.1976). In addition, the issue involving the formula to be used to determine the retirement share of the wife was resolved by the parties in their stipulation. For these reasons, this review proceeding is hereby dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
ANSTEAD, J., concurs in result only.